                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                     CIVIL ACTION NO. 3:20-CV-00528-RJC-DSC


 MICHAEL JOHNSON et al.,                          )
                                                  )
                  Plaintiffs,                     )
                                                  )
 v.                                               )                ORDER
                                                  )
 DUKE ENERGY CORPORATION et al.,                  )
                                                  )
                 Defendants.                      )



       THIS MATTER is before the Court on the “Motion for Admission Pro Hac Vice and

Affidavit [for Doron Levin]” (document # 8) filed September 30, 2020. For the reasons set forth

therein, the Motion will be granted


       The Clerk is directed to send copies of this Order to counsel for the parties and to the

Honorable Robert J. Conrad, Jr..


       SO ORDERED.

                                      Signed: October 5, 2020




      Case 3:20-cv-00528-RJC-DSC Document 12 Filed 10/05/20 Page 1 of 1
